This case was tried jointly with the case of Robert O. Even
v. Pickwick Stages System, ante, p. 636 [293 P. 700], an opinion in which case has this day been filed. The parties were fellow-passengers in an autostage, which met with an accident in which each of them was injured. The facts in both cases are identical *Page 646 
except as to the nature of the injuries sustained by the parties respectively and the amount of the recovery of each. The decision in the case of Even v. Pickwick Stages System is decisive of all points raised in this, except as to whether or not the verdict was excessive.
[1] In addition to special damages, the verdict gave the plaintiff $5,000 as general damages. In support of this verdict it appears that plaintiff was engaged in the hair dressing business, in Napa, before the accident. In the fall she was hit by a steel trunk, her thigh was injured. When she was raised by a rope from the river, she could not stand on her leg. She was taken to a hospital and thence to her home, where she stayed in bed two or three weeks. She suffered great pain. She was taken in an ambulance to have X-rays taken. She was unable to work at all from August 24th to October 5th. At the time of the trial she had not recovered so as to work as she did before the trial. At that time she stated that she could do a little work but did not seem to get her strength back, and that she did not feel well. She stated that she was "terribly nervous, vomited nearly every day, had indigestion, and had headaches which came on frequently and stayed with her about three days. Her left leg continued to pain her, and throbbed like a toothache". She had gone from 135 pounds in weight to 120; her leg bothered her in walking, and if she stood on it all day, it "bothered" her. She needed an electric pad every night to relieve her pain.
Her physician testified that the injury to her left thigh was permanent and that she had suffered a severe shock from which it would take her a long time to recover. Comment on this evidence would seem unnecessary. For the reasons stated in Even v.Pickwick Stages System, we deem the verdict for $5,000 general damages in this case, so sufficiently supported by the evidence that we should not disturb it.
The judgment is affirmed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on December 18, 1930, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on January 12, 1931. *Page 647